Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guardianelli (US 20180105036 A1).
Regarding claim 1, Guardianelli teaches a lid opening and closing device for a vehicle, comprising a rod (2) that can move forward and backward (direction Y) between a pushed-in position in response to an openable and closable lid (105) being pushed in and a protruding position when the lid (105) is in an open state and that attains a lid closed position at which the rod (2) returns from the pushed- in position toward the protruding position side only by a predetermined amount of movement when the lid (105) is in a closed state, a restriction member (6) that is capable of operating in a direction orthogonal (para. 0080, direction X) to the direction of forward and backward movement of the rod (2) between a restriction position at which movement of the rod at the lid closed position is restricted and a restriction release position at which the restriction is released (para. 0080), an electric motor (50) that 
Regarding claim 2, Guardianelli teaches the lid opening and closing device for vehicle according to Claim 1, wherein the operating force-acting direction conversion mechanism (7, 8) is formed from a projection (63) that is integrally and projectingly provided on the restriction member (6), and a cam part (7) that is formed on the emergency operation member (9) in an inclined manner so as to obliquely intersect a direction of operation of the restriction member (6) and that abuts against the projection (8).
Regarding claim 4, Guardianelli teaches the lid opening and closing device for a vehicle according to Claim 1, wherein the operating force-acting direction conversion mechanism (7, 8) is formed from a pressure receiving projection (63) that is integrally and projectingly provided on the restriction member (6), a first link member (8) that pivots in response to operation of the emergency operation member (9), and a second link member (7) that has an extremity part thereof (74) abutting against the pressure-receiving projection (63) from the restriction position side and pivots so as to press .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guardianelli (US 20180105036 A1).
Regarding claim 3, Guardianelli teaches the lid opening and closing device for a vehicle according to Claim 1, however does not explicitly teach wherein a guide hole is provided in the emergency operation member so as to extend lengthwise in a direction of movement thereof, and a guide projection is projectingly provided on the case, the guide projection guiding movement of the emergency operation member and projecting into the guide hole so as to restrict an end of movement of the emergency operation member.
However, Guardianelli teaches wherein a guide hole (81) is provided on the projection which attaches to the case, and a guide projection (90) is projectingly provided on the emergency actuation member (9), the guide projection (90) guiding movement of the emergency operation member (9) and projecting into the guide hole (81) so as to restrict an end of movement of the emergency operation member (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Guardianelli to include a guide hole on the case and a guide projection on the emergency actuation member.  A simple reversal of parts is considered obvious to one of ordinary skill 
Regarding claim 5, Guardianelli teaches the lid opening and closing device for a vehicle according to Claim 2, however does not explicitly teach wherein a guide hole is provided in the emergency operation member so as to extend lengthwise in a direction of movement thereof, and a guide projection is projectingly provided on the case, the guide projection guiding movement of the emergency operation member and projecting into the guide hole so as to restrict an end of movement of the emergency operation member.
However, Guardianelli teaches wherein a guide hole (81) is provided on the projection which attaches to the case, and a guide projection (90) is projectingly provided on the emergency actuation member (9), the guide projection (90) guiding movement of the emergency operation member (9) and projecting into the guide hole (81) so as to restrict an end of movement of the emergency operation member (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Guardianelli to include a guide hole on the case and a guide projection on the emergency actuation member.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675